                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 PINE BLUFF DIVISION

JOSHUA ALLEN STRICKLIN                                                              PLAINTIFF
ADC #138119

V.                            No. 5:18CV00100-JM-JTR

STARK, Captain,
Cummins Unit, ADC, et al.                                                        DEFENDANTS


                                              ORDER

       The Court has reviewed the Recommendation submitted by United States Magistrate Judge

J. Thomas Ray. No objections have been filed. After careful review, the Recommendation is

approved and adopted in its entirety as this Court's findings in all respects.

       IT IS THEREFORE ORDERED that:

       1.      The Complaint and Amended Complaint are DISMISSED WITHOUT

PREJUDICE for failing to state a claim upon which relief may be granted.

       2.      Dismissal is a “STRIKE,” pursuant to 28 U.S.C. § 1915(g).

       3.      It is CERTIFIED, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma pauperis

appeal from this Order and accompanying Judgment would not be taken in good faith.

       Dated this 8th day of January, 2020.

                                                       ____________________________________
                                                         UNITED STATES DISTRICT JUDGE
